Citation Nr: 1639883	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-08 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the right knee (a right knee disability).

2.  Entitlement to service connection for degenerative arthritis of the left knee (a left knee disability), to include as secondary to the right knee disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a bilateral foot condition.

6.  Whether new and material evidence has been received to reopen service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1972 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over this claim is currently with the RO in Winston-Salem, North Carolina.

Historically, in December 2012, the Board denied the Veteran's appeal to reopen service connection for a bilateral knee disability.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court), and in a November 2013 Order, the Court granted the October 2013 Joint Motion for Remand (JMR), vacated the Board's denial, and remanded the matter to the Board for development consistent with the JMR.  Pursuant to the JMR, the Board remanded the appeal to reopen service connection for a bilateral knee disability in October 2014.

In an April 2016 decision, the Board reopened the claim of service connection for bilateral knee disabilities and remanded the appeal of service connection for bilateral knee disabilities to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of service connection for bilateral hearing loss, tinnitus, and a bilateral foot condition, and whether new and material evidence has been received to reopen service connection for an acquired psychiatric disability, to include PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran sustained a right knee injury in service, and experienced bilateral knee pain and swelling in service.

2.  Symptoms of bilateral knee degenerative arthritis were not chronic in service.

3.  Symptoms of bilateral knee degenerative arthritis have been continuous since service separation.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a bilateral knee disability, to include bilateral knee degenerative arthritis, have been met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The claim of service connection for a bilateral knee disability has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome adjudicated herein, no conceivable prejudice to the Veteran could result from this decision, and further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection for a Bilateral Knee Disability

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that the bilateral knee disability is related to service, specifically, a right knee injury during service and complaints of bilateral knee swelling and pain in service.  In the alternative, the Veteran contends that the left knee disability is secondary to the right knee disability.  As the Board is granting service connection (for both knees) based on presumptive service connection for a chronic disease (adjudicated below), the additional theories of direct service connection and secondary service connection are rendered moot because there remain no questions of law or fact as to the fully granted issue; therefore, the direct service connection and secondary service connection theories will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides "questions" of law or fact).

After a review of all the evidence, the Board first finds that the Veteran sustained a right knee injury during service, and experienced bilateral knee pain and swelling in service.  In a May 1972 service treatment record, the examining medical professional indicated that the Veteran had resolving prepatellar bursitis and struck his right knee the day prior.  He had swelling, limitation of motion, and tenderness.  In an October 1972 service treatment record, the Veteran complained of pain in the knees and reported that they got swollen the previous night.  

The Board next finds that the evidence of record demonstrates that the Veteran has currently diagnosed bilateral knee degenerative arthritis.  See April 2016 VA examination report.  

Service treatment records weigh against a finding of chronic symptoms of bilateral knee arthritis.  After October 1972, the service treatment records are absent for complaints, treatment, or diagnosis of a bilateral knee disability.  Such evidence weighs against a finding of chronic bilateral knee arthritis symptoms during service.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).

The Board further finds that the evidence of record is at least in equipoise as to the finding that the Veteran had continuous symptoms of bilateral knee arthritis after service separation.  The evidence in support of the Veteran's claim includes the Veteran's own statements, including the consistent contention that the Veteran experienced pain and swelling of the knees in service and since discharge from active service.  In August 1975 (less than a year after discharge from active service), the Veteran submitted a claim for service connection for swollen knees.  At that time, he reported that the date the knee problems began was in November 1972 during service.  

The Veteran underwent a VA examination in September 1978.  Although the Veteran had a normal physical examination of the knees at that time, he continued to complain of discomfort to the knees when kneeling.  Private treatment records indicate that the Veteran continued to complain of, and receive treatment for, knee conditions.  Indeed, in a February 1988 private treatment record, the Veteran underwent an arthroscopy of the right knee due to chronic anterior cruciate ligament tear and fraying of the anterior horn of the medial meniscus.  

In a May 2002 VA treatment record, the Veteran underwent a comprehensive physical evaluation.  At that time, the Veteran reported that he had bilateral knee pains, left greater than the right, for 30 years (approximately, since 1972).  This report is largely consistent with the Veteran's contentions of having bilateral knee symptomatology in service and since service separation in September 1974.  Significantly, this report, made in connection with seeking treatment, was made prior to the claim to reopen service connection for a bilateral knee disability in September 2002.  At such times, the Veteran would be expected to give a full and accurate history to a medical provider when seeking treatment to ensure adequate care.  Cartright v. Derwinski, 2 Vet. App. 24 (1991).

The Veteran also sent in several lay statements in support of his claim.  For example, a statement of his spouse related that the Veteran described problems with his knees from the time she met him 29 years ago.  Similar statements from his children, co-workers and friends  also describe complaints of knee pain and describe him walking with a limp.  

With regard to the Veteran's assertion that symptoms of a bilateral knee disability began during active duty and that he has continuously had those symptoms following service, the Board finds that the Veteran is competent and credible to report the onset of symptoms of a bilateral knee disability.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Layno, 6 Vet. App. at 469-470 (finding lay testimony competent when it concerns features or symptoms of injury or illness); see also Caluza v. Brown, 7 Vet. App. 498 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  

As such, the Board will resolve reasonable doubt to find that the Veteran had continuous bilateral knee disability symptoms since service, thus meeting the 38 C.F.R. § 3.303(b) criteria for presumptive service connection.

In this case, the Veteran sustained a right knee injury in service resulting in right knee pain and swelling, experienced in-service bilateral knee pain and swelling, and he has consistently and repeatedly reported that he has experienced those same symptoms continuously since service separation.  See 38 C.F.R. § 3.303(b) (if a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection).  The same symptoms formed the later diagnosis of bilateral knee degenerative arthritis.  See Rhodes v. Brown, 4 Vet. App. 124, 126-27 (1993) (lay witnesses testimony of post-service continuous symptoms of numbness and tingling may be sufficient to substantiate a claim of service connection for thoracic outlet syndrome); Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service symptoms and post-service symptoms of dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus that later formed the basis of diagnosis of Meniere's disease); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay statements regarding continuity of symptomatology provide a direct link between the active service and the current state of his condition); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (continuity of post-service symptoms is "a substitute way of showing" in-service incurrence and medical nexus).  Furthermore, the Veteran submitted private medical opinions in May 2016 linking the current bilateral knee condition to service.  The Board acknowledges the April 2016 VA examination and opinion regarding the claimed bilateral knee disability (obtained pursuant to the April 2016 Board Remand) and finds that it has limited probative value in light of the Board's finding of continuous bilateral knee degenerative arthritis symptoms.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for presumptive service connection for a bilateral knee disability of degenerative arthritis of the bilateral knees have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for right knee degenerative arthritis is granted.

Service connection for left knee degenerative arthritis is granted.


REMAND

Service Connection for Bilateral Hearing Loss, Tinnitus, and a Bilateral Foot Condition, and New and Material Evidence to Reopen Service Connection for an Acquired Psychiatric Disability

A July 2016 rating decision denied reopening the claim of service connection for PTSD, and denied service connection for bilateral hearing loss, tinnitus, and a bilateral foot condition.  In a September 2016 submission (via VA Form 21-0958), the Veteran expressed disagreement with the July 2016 rating decision, specifically, with the denials of service connection (for bilateral hearing loss, tinnitus, and a bilateral foot condition) and denial of reopening the claim for service connection for PTSD.  The appeals of whether new and material evidence has been received to reopen service connection for an acquired psychiatric disability, to include PTSD, and service connection for bilateral hearing loss, tinnitus, and a bilateral foot condition should be remanded to allow the RO to provide a Statement of the Case on these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, the issues will be returned to the Board after issuance of the Statement of the Case only if perfected by the filing of a timely Substantive Appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the issues of issues of service connection for bilateral hearing loss, tinnitus, and a bilateral foot condition, and whether new and material evidence has been received to reopen service connection for an acquired psychiatric disability, to include PTSD, are REMANDED for the following action:

Provide a Statement of the Case as to the issues of:

1) whether new and material evidence has been received to reopen service connection for an acquired psychiatric disability, to include PTSD; and

2) service connection for bilateral hearing loss, tinnitus, and a bilateral foot condition.  

The Veteran must file a timely and adequate Substantive Appeal in order to perfect an appeal of these issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2015).  If a timely Substantive Appeal is not filed, the claims should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


